This is a conviction for betting "at a ga m ing table and bank known as a 'pool table.' " The evidence shows, that appellant and a friend played for the drinks on a pool table; that the loser paid for such drinks; that they had no agreement beforehand that the loser should pay for the drinks; that they played a great many games, and the loser paid for the drinks at the close of each game. This is a betting on a gaming table within the purview of articles 360 and 364 of the Penal Code. Bachellor v. The State, 10 Tex. 258; Tuttle v. The State, 1 Texas Crim. App., 365; Vanwey v. The State, 41 Tex. 639. There is no such error in the charge as requires a reversal of the judgment. "In misdemeanor cases, the defendant *Page 597 
must except to the charge of the court at the time, and must ask such additional instructions as he may desire; and, unless he does so in the court below, such charge will not be revised unless radically wrong." Loyd v. The State, 19 Texas Crim. App., 321; Day v. The State, 21 Texas Crim. App., 213; Comer v. The State, 26 Texas Crim. App., 509; Cole v. The State, 28 Texas Crim. App., 536; Garner v. The State, 28 Texas Crim. App., 561; Finney v. The State, 29 Texas Crim. App., 184. Exceptions were not reserved to the charge, and special instructions were not requested.
The judgment is affirmed.
Affirmed.
Judges all present and concurring.